Citation Nr: 9922928	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-32 089	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1980 through March 
1981, and multiple periods of active duty for training with 
the National Guard from March 1979 to March 1993, including 
one from July 1988 through August 1988.  His appeal ensues 
from an April 1997 decision of the Department of Veterans 
Affairs Regional Office in Milwaukee, Wisconsin (RO).  



FINDINGS OF FACT

1.  The veteran's claim is well grounded and the VA has 
fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of the veteran's claim.

2.  The record contains clear and unmistakable evidence that 
a back disorder preexisted his 1988 period of active duty for 
training.

3.  The preexisting back disorder worsened during his 1988 
period of active duty for training, but the worsening was due 
to the natural progress of the disorder. 



CONCLUSION OF LAW

A preexisting back disorder was not aggravated by active 
service.  38 U.S.C.A. §§101(24), 1111, 1112, 1131, 1132, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board of Veterans' Appeals (BVA or 
Board) is whether the veteran is entitled to service 
connection for a back disorder.  The veteran contends that he 
was recuperating from back surgery and had been placed on 
light duty by a physician when the National Guard ordered him 
to participate in physical testing in July and August 1988, 
during a period of active duty for training.  The Board finds 
that the veteran's claim is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also 
finds that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the claim.

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Pursuant to 38 U.S.C.A. 
§ 101(24) (West 1991), active military service "includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. 
§ 1111(West 1991).  The presumption can be rebutted by clear 
and unmistakable evidence that a current disability existed 
prior to service and was not aggravated by service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1998); Monroe v. 
Brown,   4 Vet.App. 513, 515 (1993); Green v. Derwinski, 1 
Vet.App. 320, 322 (1991).  The veteran in this case did not 
undergo an examination prior to his 1988 period of active 
duty for training; thus, there is no examination report to 
review for back defects.  That notwithstanding, service 
medical records provide clear and unmistakable evidence that 
a back disorder preexisted the veteran's 1988 period of 
active duty for training, and the veteran does not contend 
otherwise.  They show that the veteran was involved in a 
motor vehicle accident in April 1987, underwent a laminectomy 
of L4-5 and an excision of a herniated disc in March 1988, 
reinjured his back in May 1988, and was gradually improving 
by June 1988.  Moreover, two VA physicians and one private 
physician who reviewed the veteran's claims file in March 
1997, May 1997, April 1998 and January 1999, have indicated 
that the veteran's current back disorder, which has been 
variously diagnosed, is related to the back symptoms shown 
prior to July 1988.  

The question remains whether the preexisting back disorder 
was aggravated during the 1988 period of active duty for 
training.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1998).  In deciding an aggravation claim, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measurable 
worsening of the disability during service and whether this 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet.App. 268, 271 (1993);  Hensley v. Brown, 5 
Vet.App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of a preexisting condition during 
service do not warrant a finding of aggravation unless the 
underlying condition (as opposed to the symptoms) has 
worsened.  See Crowe v. Brown, 7 Vet.App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet.App. 292, 296-97 (1991).  

The period of active duty for training at issue in this case 
extended from July 23, 1988 to August 6, 1988.  On August 3, 
1988, after completing the annual fitness test, the veteran 
complained of muscle spasms in the lower back.  He was 
transferred to the local medical center and then a hospital 
for evaluation.  His admission diagnosis was lumbar strain 
with leg weakness.  On discharge the next day, his condition 
was noted to have improved and he was returned to duty.   

The record contains conflicting opinions as to whether the 
above events represent aggravation of the veteran's 
preexisting back disorder.  The VA examiner who performed the 
initial VA examination in February 1997 opined that the 
veteran's preexisting back disorder was aggravated by 
physical training in August 1988 "per the patient's history, 
there was a direct correlation with exacerbation of his 
symptoms."  However, in formulating this opinion, the VA 
examiner relied on a history as reported by the veteran and 
he did not review the veteran's medical records.  Therefore, 
the examination was deemed insufficient and a second, more 
thorough VA examination was requested and performed in March 
1997.  After reviewing the veteran's medical records, the 
second VA examiner opined that 

there does not appear to be any 
significant aggravation of the low back 
injury from the August 1988 injury . . . 
. there is no evidence in the patient's 
C-file for any significant aggravation 
beyond normal progression from his August 
1988 incident while in the National Guard 
training.  

In April 1998 and January 1999, another VA examiner reviewed 
the claims file and offered an opinion that the activity that 
occurred on August 3, 1988 did not aggravate the veteran's 
preexisting back disorder beyond its normal progression.  He 
explained that the veteran's current back symptoms are 
directly related to the pre-service herniated disc and 
subsequent laminectomy, and not to the physical fitness test 
performed in August 1988.  He based his opinion on the fact 
that no significant abnormality was recorded during the 
August 1988 hospitalization, and that the back problem 
appeared to represent a short-term, temporary, minor 
irritation of scar tissue that was still forming from the 
March 1988 surgery. 

In support of his claim, the veteran submitted an opinion 
from Gorden L. Clark, M.D., who evaluated him in May 1997 in 
connection with a workers' compensation claim.  Dr. Clark 
noted the veteran's history of disc herniation at L4-5 and 
stated that there was no "apparent increase pathologically 
based on special studies of that disc herniation."  In his 
opinion, the veteran's complaints of back problems in May 
1997 were a manifestation of the preexisting disc herniation.  
Dr. Clark did not give an opinion as to whether the veteran's 
current back disorder, which he related to the preexisting 
disc herniation, was aggravated during the 1988 period of 
active duty for training.

The veteran also submitted two written statements from Alonzo 
Gimenez, M.D. dated October 1997 and March 1998.  Dr. Gimenez 
opined that the physical training test permanently aggravated 
the back disorder that the veteran had in August 1988 beyond 
its normal progression.  He also opined that the veteran had 
an increased deterioration of his back disorder beyond what 
would normally be expected after a fairly good recovery from 
back surgery in early 1988, and that since the training, the 
veteran has had a progressively down-hill course.  While Dr. 
Gimenez indicates that the veteran's 1988 back disorder was 
aggravated beyond its normal progression in August of that 
year, he does not specifically relate a current back disorder 
to the in-service aggravation. 

Of the five opinions noted above, at least one confirms that 
the veteran's preexisting back disorder was aggravated by 
active military service.  That notwithstanding, there are two 
opinions specifically finding that the aggravation, or 
increase in disability, was due to the natural progress of 
the veteran's back disorder, specifically, his disc problems.  
The only evidence refuting these findings is the opinion of 
Dr. Gimenez, which, as stated previously, is deficient.  Even 
assuming his opinion could be construed as relating a 
current, rather than a 1988 back disorder to an in-service 
aggravation, his opinion, alone, would be insufficient to 
rebut two well-reasoned contrary opinions.

The evidence of record establishes that the veteran's 
preexisting back disorder worsened during his July 1988 
period of active duty for training, and that the worsening 
was due to the natural progress of the disorder.  By a 
preponderance of the evidence the Board finds that the 
veteran's back disorder was not aggravated by service, and 
that this claim must therefore be denied.  


ORDER

Service connection for a low back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

